DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-16, 18, 24, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor package with “the first semiconductor structure including a first sidewall and a second sidewall opposite to the first sidewall, the first sidewall being spaced apart from the second sidewall in a first direction” and “a thermal interface material layer between the first semiconductor structure and the heat sink and between the second semiconductor structure and the heat sink, the thermal interface material layer including a first thermal interface material segment between the first and second semiconductor structures and a second thermal interface material segment that protrudes beyond the second sidewall, a first distance from a top surface of the first substrate to a lowest point of a bottom surface of the first thermal interface material segment being less than a second distance from the top surface of the first substrate to a lowest point of a bottom surface of the second thermal interface material segment;” and “wherein the first thermal interface material segment extends in a second direction perpendicular to the first direction, thereby protruding outwardly from a gap region between the first and second semiconductor structures, and wherein the bottom surface of the first thermal 
Regarding claim 16, the prior art of record does not disclose or fairly suggest a semiconductor package with “a first semiconductor structure mounted on the first substrate, the first semiconductor structure including a first sidewall and a second sidewall opposite to the first sidewall” and “a thermal interface material layer between the first semiconductor structure and the heat sink and between the second semiconductor structure and the heat sink, the thermal interface material layer including a first thermal interface material segment adjacent to the first sidewall and a second thermal interface material segment adjacent to the second sidewall, the first thermal interface material segment being thicker than the second thermal interface material segment;” and “wherein a cross-section of the first thermal interface material segment has a profile having an inflection point at a lower surface thereof, and wherein the inflection point is closer to the first semiconductor structure than the second semiconductor structure” along with other limitations of the claim.
Regarding claim 24, the prior art of record does not disclose or fairly suggest a semiconductor package with “a thermal interface material layer including a first segment between the first semiconductor structure and the heat sink, a second segment between the second semiconductor structure and the heat sink, and a third segment connecting the first segment with the second segment and protruding into the gap region, the thermal interface material layer having different thicknesses according to positions thereof, the third segment of the thermal interface material layer having a greatest thickness;” and “wherein the thermal interface material layer is closest to the top surface 
The closest prior art of record Sikka et al. (US 2019/0295952 A1), Chung (US 6496373 B1), Romig (US 2009/0127700 A1) and Strader et al. (US 2014/0368992 A1), Edwards et al. (US 6444496 B1).
Sikka teaches a semiconductor package (Figs. 3-4 of Sikka) which includes two dies (222/322) on a substrate.  A lid for conducting heat is attached to the top surface of the dies by a thermal interface material layer (314) which protrudes out of the sidewalls of the dies (see Fig. 4 of Sikka).  Chung and Romig teach similar semiconductor package (Fig. 3 of Chung, and Fig. 7E of Romig) where a heat sink (20 in Chung, 130 in Romig) is attached to the dies by a thermal interface material; the thermal interface material protrudes from the sidewalls of the dies.  Edwards and Strader teach a semiconductor package where the thermal interface material protrudes out from sidewalls of the dies and flow downward to the interposer substrate (see Fig. 4 of Edwards and Fig. 1 of Strader). None of these references show a step difference or an inflection point in the segment of thermal interface material layer.  None of these references shows a portion of the thermal interface material between two dies extending downward toward the substrate and having the closest point to the substrate either.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Tuan A Hoang/Examiner, Art Unit 2822